Citation Nr: 9911144	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected fracture with non-union of the left (minor) 
carpo-navicular wrist and arthritis, for the period January 
7, 1993 to March 30, 1994, and for the period June 1, 1994 to 
January 17, 1996.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected fracture with non-union of the left (minor) 
carpo-navicular wrist, with arthritis and fusion, from April 
1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to April 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993, rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned a 10 percent evaluation for a left wrist 
fracture with nonunion of the carpo-navicular joint, with 
arthritis, effective January 7, 1993.  In a rating decision 
dated in September 1994, the RO assigned a temporary total 
convalescence evaluation for the period March 31, 1994 to 
May 30, 1994, with the 10 percent evaluation resuming 
thereafter.  In a rating decision dated in February 1996, the 
RO assigned a temporary total convalescence evaluation for 
the period January 18, 1996 to March 31, 1996, with the 10 
percent evaluation resuming thereafter.  In a rating decision 
of June 1996, the veteran's service-connected left wrist 
disability was recharacterized as residuals of a fracture of 
the left carpo-navicular bone with arthritis and fusion, and 
a 20 percent evaluation was assigned from April 1, 1996.  
Although the increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the veteran's appeal continues.  Although the veteran 
submitted his notice of disagreement specifically to the 
assignment of a 10 percent disability evaluation, he has 
continued to express disagreement with the assigned 
disability evaluations in this case.  Accordingly, the matter 
is appropriately characterized on the previous page.

In its July 1997 remand, the Board noted that in July 1996 
the veteran had informally claimed entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  The Board referred that 
matter to the RO.  In a letter dated in January 1998, the RO 
advised the veteran that if he wished to claim entitlement to 
unemployability benefits, he would have to complete VA Form 
21-8940, a copy of which was provided to him.  The RO 
received no response in that regard.  That matter is not 
before the Board for appellate review.

Furthermore, in its July 1997 remand, the Board noted that 
the veteran had raised a claim for loss of use of his left 
hand as secondary to his service-connected left wrist 
disability, see 38 C.F.R. §§ 4.63, 3.350(a)(2) (1998), and 
deemed such to be inextricably intertwined with the issue of 
entitlement to an increased evaluation for the service-
connected left wrist disability.  However, upon further 
review and consideration of the governing laws, regulations 
and judicial precedent, the Board finds that the loss of use 
issue is not inextricably intertwined with the issue herein 
on appeal.  The Court, in cases such as Kellar v. Brown, 
6 Vet. App. 157 (1994), has outlined circumstances in which 
two seemingly related claims are not in fact inextricably 
intertwined.  In Kellar, (a claim for service connection for 
urinary incontinence as secondary to a back disability) the 
Court noted that urinary incontinence could be rated under a 
separate Diagnostic Code, and that the disability criteria 
for a lumbosacral spine disability, regardless of the 
Diagnostic Code under which it is evaluated, do not vary 
based on consideration of urinary incontinence.  The facts of 
this case are similar; that is, VA regulations clearly 
provide for a separate benefit, special monthly compensation, 
based on loss of use of a hand, over and above any evaluation 
assigned to the veteran's left wrist disability.  To the 
extent that the Schedule itself provides for consideration of 
loss of use of a hand as a means of obtaining a higher 
percentage evaluation, see 38 C.F.R. § 4.71a, Diagnostic 
Codes 5125, 5214 (1998), the criteria to warrant 
consideration for such are clearly articulated and, as 
discussed herein, are such that preclude consideration based 
on the facts of this case.  Accordingly, to the extent that 
the veteran is in fact seeking entitlement to special monthly 
compensation based on the loss of use of his left hand, that 
matter is referred to the RO for further action as 
appropriate.

The Board notes that in its prior remand a VA opinion 
pertinent to loss of use was requested.  Such was not 
obtained.  To the extent that the Board's prior remand 
instructions were based on consideration of loss of use as 
inextricably intertwined, such instructions were in error and 
are not in fact necessary to the disposition of the only 
issue before the Board for appellate review.  Accordingly, 
based on the particular facts of this case, further remand is 
not warranted to comply with Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence of records reflects 
that for the period January 7, 1993 to March 30, 1994, and 
for the period June 1, 1994 to January 17, 1996, the 
veteran's left wrist disability was manifested by no more 
than x-ray evidence of arthritis and some limitation of 
motion with pain and atrophy.

3.  The competent and probative evidence of record reflects 
that in January 1996, the veteran's left (minor) wrist was 
fused in a neutral, favorable position at approximately 10 
degrees of dorsiflexion; such disability is manifested by x-
ray evidence of arthritis, with pain, atrophy and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected fracture with non-union of the left 
(minor) carpo-navicular wrist and arthritis, for the period 
January 7, 1993 to March 30, 1994, and for the period June 1, 
1994 to January 17, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5010, 5215 (1998).

2.  Since January 18, 1996, the criteria for in excess of a 
20 percent evaluation for a service-connected fracture with 
non-union of the left (minor) carpo-navicular wrist, with 
arthritis and fusion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5214 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in June 1977, the RO established 
service connection for non-union of the left carpo-navicular 
bone and assigned an initial zero percent evaluation 
effective January 27, 1977.  That rating decision was based 
on consideration of the veteran's service medical records 
reflecting injury in 1962 when a car hood fell on his left 
wrist, resulting in a fracture of the proximal end of the 
navicular.  A VA examination conducted in April 1977 revealed 
non-union of the navicular bone at the proximal aspect.  

In a rating decision dated in May 1993, the RO increased the 
evaluation assigned to the veteran's left wrist disability, 
recharacterized as a fracture with non-union of the left 
carpo-navicular, with arthritis, from zero percent to 10 
percent, effective January 7, 1993.  The veteran was seen at 
the VA on that date with manifestations of limited left wrist 
motion and pain, and complaints of swelling.  At the time of 
VA examination later in January, the veteran had 50 degrees 
left wrist dorsiflexion; 55 degrees palmar flexion; 30 
degrees ulnar deviation; and 15 degrees radial deviation.  X-
rays taken in January revealed pronounced left wrist 
arthritis.  The veteran perfected an appeal with respect to 
the assigned 10 percent evaluation.  

During the pendency of the appeal, the veteran underwent 
surgery on his left wrist.  In April 1994, he underwent left 
capitulate arthrodesis with right iliac crest bone grafting 
and Herbert screw fixation.  His left hand was determined 
neurovascularly intact at that time.  Post-operatively the 
veteran did well.  Progress notes dated in May 1994 indicate 
that the incision was well-healed; that wrist motion was 
limited to 10 degrees in each direction; and that the veteran 
had full digit extension but lacked full digit flexion.  The 
veteran was restricted to light duty work at that time.

In a rating decision dated in September 1994, the RO assigned 
a temporary total evaluation pursuant to 38 C.F.R. § 4.30 
(1998) following the veteran's left wrist surgery.  A 100 
percent evaluation was assigned from March 31, 1994 to 
May 30, 1994, with the 10 percent schedular evaluation 
resuming thereafter.  

In November 1995, the Board remanded the veteran's claim for 
thorough VA examination of the left wrist.  

In January 1996, the veteran underwent left wrist arthrodesis 
with plating screws.  On the first post-operative day the 
veteran was able to move all his fingers and his sensation 
had returned.  Exercises were recommended to maintain full 
function.  In March 1996 the surgical incision was well-
healed.  The impression was status post left wrist fusion, 
"healing."  

In May 1996, the veteran presented for a VA examination of 
his left wrist.  The veteran reported having less wrist pain 
since the fusion.  He complained of some aching at the 
operative site, especially with cold weather.  There was 
"absolutely no flexion, extension, or lateral, or medial 
movements."  The veteran used a brace intermittently.  The 
examiner noted that the left hand was weak.  The veteran 
reported that he had lost muscle and that he dropped things 
easily.  He complained of diminished sensation involving the 
fourth digit of the left hand, which was stated to be 
particularly noticeable if he accidentally touched or tapped 
the scar area.  Physical examination revealed a well-healed 
scar, not affixed to any underlying structures.  There was a 
Tinel's response upon tapping.  There was tingling sensation 
in the fourth digit, dorsally, laterally and medially.  There 
was mild tenderness to palpation in the navicula.  The 
veteran's wrist was stated to be fused "in a neutral 
position."  There was no evidence of dorsiflexion, palmar 
flexion, or lateral or radial deviation.  There was evidence 
of moderate atrophy involving the left hand, stated to be 
particularly noticeable as wasting of the thenar eminence, as 
compared to the right.  There veteran's grip was 2/5 compared 
to 5/5 on the right.  There was diminished pinprick sensation 
in the fourth digit.  An x-ray of May 1996 showed a metal 
plate attached with screws to the third metacarpal and distal 
radius.  There was evidence of sclerotic changes of the 
lunate and capitalunate with poor delineation and margins and 
with the articulation with hamate and triquetrum suggesting 
fusion.  Septic necrosis was a consideration due to a 
decreased density of the navicular, small and irregular in 
size.  The diagnosis was traumatic arthritis of the let 
wrist, with a history of ununited fracture of the navicular 
with aseptic necrosis, status post fusion.  The VA examiner 
commented that the veteran's degenerative joint disease was 
at the point where conservative measures no longer relieved 
his pain.  The examiner stated that veteran was not only 
suffering from a loss of motion due to the fusion, but also 
had a wasting of the hand muscles and a loss of grip.

In a rating decision dated in June 1996, the RO assigned a 
temporary total evaluation under 38 C.F.R. § 4.30 from 
January 18, 1996 to March 31, 1996, with a 20 percent 
schedular evaluation assigned thereafter.  

The veteran presented for another VA examination of his left 
wrist in July 1996.  The examiner noted that the veteran was 
right-handed and was not working at that time.  The veteran 
reported being unable to work due to his left wrist.  He 
stated that he had tried to drive a tractor, but that it 
lasted only four days as he found it too painful.  He 
complained of pain in the left wrist on the dorsum, laterally 
and medially primarily in association with activities such as 
using his hand to steer a car or a tractor or to hold coffee 
cups or use hand tools.  He complained of numbness in the 
fourth and second phalanges of the left hand and indicated 
increased discomfort and numbness in his fourth phalanx when 
touching the proximal metacarpal.  The veteran reported 
having no wrist motion and having some diminished motion in 
his fingers.  He denied crepitation or discoloration about 
his wrist.  He reported atrophy of the hand.  Physical 
examination revealed a well-healed faint scar on the left 
wrist.  The wrist was fused in 10 degrees of dorsiflexion.  
There was no dorsal or palmar movement and no lateral or 
medial deviation.  There was tenderness to palpation of the 
medial and lateral aspects of the wrist dorsally.  There was 
no synovitis.  There was a positive Tinel's over the proximal 
metacarpal resulting in digit discomfort.  The examiner noted 
a generalized atrophy of the hand and fingers and a weakness 
in grip, 2/5 compared to 5/5 on the right.  The examiner 
commented that the veteran certainly had a definite 
functional incapacity in terms of his left hand secondary to 
loss of range of motion, not only in the wrist but in the 
digits.  In addition to that the veteran examiner noted that 
atrophy and to some degree numbness played a role.  The 
examiner suspected a nerve entrapment that could be causing a 
"quite impressive Tinel's sign."  The examiner opined that 
the veteran would have difficulty performing manual labor or 
any kind of activities that would require good fine motor 
skills of the left hand.  In a November 1996 addendum, that 
examiner noted a limitation of motion in the fingers of the 
veteran's left hand.

Pursuant to a Board remand dated in July 1997, a private 
neurologic evaluation and a VA examination of the veteran's 
left wrist were conducted.  

At the time of VA examination conducted in April 1998, the 
veteran stated that he could not move his wrist and that it 
would not bend.  He denied pain and stated that he was not on 
any analgesic medication.  He reported working full time as a 
welder until one year earlier and indicated that he was able 
to "work okay."  He reported working on and off as a 
mechanic for farmers during the harvest and driving a truck 
and a tractor.  He stated that he was not working at present 
because "who will hire a one handed mechanic?"  Physical 
examination revealed that the veteran's left wrist was fused, 
with zero degrees dorsiflexion, anterior, medial or lateral 
flexion. The veteran had a good left hand grasp without 
evidence of sensory loss.  

The report of private evaluation, dated in June 1998, notes 
that nerve conduction study and electromyography results were 
normal in the left arm, without evidence of carpal tunnel 
syndrome, or ulnar or radial neuropathy.  The veteran 
complained of numbness on the dorsum of his hand but denied 
paresthesias or pain.  Motor examination showed normal upper 
extremity strength and tone, without decreased hand strength 
or evidence of muscular atrophy in the left hand.  Sensory 
examination showed decreased pinprick in the left ulnar and 
left radial distributions.  The veteran was unable to flex or 
extend his left wrist or to medially or laterally deviate the 
wrist.  Strength in the hand muscles was intact and there was 
no atrophy noticeable.  The impression was subjective 
complaints of numbness without definite weakness or atrophy.  
The examiner noted definite limitations in wrist movement, 
described as completely fused.  The private physician 
recommended that the veteran see a hand surgeon for 
evaluation as, although there was no appearance of nerve 
involvement, the veteran "clearly has a dysfunctional left 
wrist."  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The Board has recently been reminded by the Court that an 
evaluation must be based upon the factors that appear within 
the rating criteria.  Drosky v. Brown, 10 Vet. App. 251 
(1997).  A medical examination must specifically address 
pertinent issues and the silence of an examiner cannot be 
relied on as evidence against a claim.  Wisch v. Brown, 
8 Vet. App. 139 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Normal wrist joint motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion.  38 C.F.R. § 4.71, Plate I (1998).  

The Schedule provides for assignment of a 10 percent 
disability rating for limitation of motion of the wrist when 
dorsiflexion is limited to 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Schedule also provides for the assignment of disability 
ratings from 20 to 40 percent based on ankylosis of the wrist 
of the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Where there is unfavorable ankylosis, in any degree of palmar 
flexion, or with ulnar or radial deviation, a 40 percent 
evaluation is warranted.  For ankylosis in any other 
position, except favorable, a 30 percent evaluation is 
warranted. Favorable ankylosis in 20 degrees to 30 degrees of 
dorsiflexion warrants a 20 percent evaluation.  Extremely 
unfavorable ankylosis is rated as loss of use of the hand 
under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1998) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1996).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran in this case seeks a higher disability evaluation 
for his service-connected left wrist disorder, evaluated as 
10 percent disabling for the period January 7, 1993 to March 
30, 1994, and for the period June 1, 1994 to 
January 17, 1996, under 38 C.F.R. § 4.71a, Diagnostic Code 
5010; and evaluated as 20 percent disabling from April 1, 
1996, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5214.

The Board notes that, as temporary total evaluations were 
assigned from March 31, 1994 to May 30, 1994, and from 
January 18, 1996 to March 31, 1996, no higher evaluations are 
available for those periods.  However, from the date of the 
veteran's claim for increase, January 19, 1993, to March 30, 
1994, and for the period June 1, 1994 to January 17, 1996, 
the veteran's left wrist disability was assigned only a 
10 percent disability evaluation under Diagnostic Code 5010.  
Such was prior to the veteran's wrist being fused and the 10 
percent evaluation was assigned under Diagnostic Code 5010, 
pertinent to arthritis.  Such is the maximum schedular 
evaluation permissible under that diagnostic code.  The 
competent evidence of record in the claims file does not 
reflect that the veteran's left wrist was limited in a degree 
of dorsiflexion or palmar flexion sufficient to warrant 
assignment of a compensable or higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 during those periods.  
Nor is there any competent evidence of record showing that 
the veteran was entitled to assignment of a higher or 
separate evaluation based on distinct or additional 
manifestations of disability during that time period.  The 
only competent medical evidence from that period is absent 
notation of symptomatic scarring, neurologic or muscular 
involvement, or other manifestations of disability warranting 
in excess of a 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
4.73, 4.118, 4.124a (1998).  Accordingly, no more than a 
10 percent evaluation is warranted for the periods January 7, 
1993 to March 30, 1994, and June 1, 1994 to January 17, 1996.

Next, the Board notes that from April 1, 1996, the veteran's 
left wrist disability has been assigned a 20 percent 
evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5214.  The competent medical evidence of record indicates 
that the veteran's left wrist was fused in a neutral 
position, without movement, in January 1996, and the 
currently assigned 20 percent evaluation became effective 
after expiration of the assigned convalescence rating.  As 
set out above, a 20 percent evaluation is warranted under 
Diagnostic Code 5214 where there is favorable ankylosis of 
the minor wrist in 20 to 30 degrees of dorsiflexion.  In July 
1996, the VA examiner noted that the veteran's wrist was 
fused in 10 degrees of dorsiflexion.  In April 1998, the VA 
examiner indicated that the veteran's wrist was fused with 
zero degrees dorsiflexion, or anterior, medial or lateral 
flexion.  Such competent medical findings are clearly not 
indicative of unfavorable ankylosis to warrant assignment of 
a 40 percent evaluation; there is no evidence that the 
veteran's left wrist is ankylosed in any degree of palmar 
flexion, or that he has any ulnar or radial deviation.  In 
fact, the competent evidence of record is to the contrary.  
Certainly, as the veteran's ankylosis is not unfavorable, 
consideration of Diagnostic Code 5125, as referenced in the 
Note to Diagnostic Code 5214, is not for application in this 
case.

The Board next notes that only favorable ankylosis in 20 to 
30 degrees of dorsiflexion warrants assignment of a 20 
percent evaluation.  The competent evidence in this case is 
consistent in noting zero or 10 degrees of dorsiflexion as 
the point at which the veteran's left wrist is fused, less 
than the degree of favorable ankylosis warranting assignment 
of a 20 percent evaluation.  Diagnostic Code 5214 provides 
for no lower evaluation.  Where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).  The Board notes that Diagnostic Code 5214 does 
provide for a 30 percent evaluation; however, the criteria 
specify that such is for ankylosis in any other position, 
except favorable.  As indicated, the veteran's left wrist 
fusion is favorable.  There is no competent evidence refuting 
that finding.  Thus, a 30 percent evaluation is not warranted 
under Diagnostic Code 5214.

As the competent evidence pertinent to the degree of wrist 
fusion does not support assignment of a 20 percent evaluation 
under Diagnostic Code 5214, the RO appears to have included 
consideration of the DeLuca factors in assigning the 20 
percent evaluation.  The veteran clearly has a limitation of 
motion due to fusion, and has complained of pain, atrophy and 
swelling.  The competent evidence does reflect that the 
veteran suffers from left hand atrophy and weakness and that 
he is restricted in performing certain left-handed 
activities.  When such manifestations are considered in 
total, the veteran's left wrist symptoms most nearly 
approximate the criteria for a 20 percent evaluation.  See 
38 C.F.R. § 4.7.  However, the degree of functional loss is 
not so significant as to warrant assignment of an evaluation 
in excess of 20 percent.  As the veteran's wrist is fused, 
such factors cannot result in additional limitation of motion 
as contemplated under DeLuca.  Rather, the factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59, have been considered along 
with the benefit of the doubt to be afforded to veteran's 
consistent with 38 C.F.R. §§ 4.3, 4.7, in the currently 
assigned 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, competent medical evidence has 
specifically ruled out neurologic involvement in the 
veteran's left wrist.  The Board finds the 1998 report, 
prepared by a specialist with review of the claims file, to 
be the most probative evidence in that regard.  Prior 
evidence indicating a potential neurologic involvement is 
less probative,  in that such opinions were based on a less 
thorough review of the relevant evidence and not offered by a 
specialist.  The Board also notes that the record is 
consistent in showing the veteran's left wrist surgical scar 
to be well healed.  Thus, separate evaluations are not 
warranted on those bases.  38 C.F.R. § 4.14.  Nor is a 
separate evaluation warranted based on the veteran's left 
wrist arthritis as such is evaluated based on limited motion, 
a factor considered in assigning a percentage evaluation 
based on fusion.  To award a separate evaluation for 
arthritis would clearly violate the rule against pyramiding.  
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5010, 5214.

Further, despite the veteran's complaints of interference 
with his employment, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The 
evidence in this case fails to show that the veteran's left 
wrist disability, in and of itself, now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  Although the Board recognizes that 
the veteran has undergone two surgeries on his wrist, he has 
been awarded temporary total evaluations based on the 
surgery.  He has not required hospitalization for his left 
wrist since his last surgery.  Moreover, although the veteran 
has recently indicated a difficulty in being hired as a one 
handed mechanic, he has given a history of working as a 
welder until approximately one year prior to the last VA 
examination.  He has stated that he has since worked driving 
a tractor or a truck, on and off.  The percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  What 
the veteran has not shown in this case is that his left wrist 
disability, in and of itself, results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 10 percent for service-connected 
fracture with non-union of the left (minor) carpo-navicular 
wrist and arthritis, for the period January 7, 1993 to March 
30, 1994, and for the period June 1, 1994 to January 17, 
1996, is denied.

An evaluation in excess of 20 percent for service-connected 
fracture with non-union of the left (minor) carpo-navicular 
wrist, with arthritis and fusion, from April 1, 1996, is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 


